Appleton, C. J.,
The plaintiff, claiming dower in an equity of redemption of certain lands mortgaged by her husband during coverture, brings this bill to redeem, to which the defendants demur.
*468The bill must affirmatively show that the Court has jurisdiction. It does not distinctly set forth that the husband was seized during coverture of an estate in fee or of any estate in which the wife would be dowable in the lands mortgaged. The bill should show such seizin in the husband as would entitle the wife to dower. Freeman v. Freeman, 39 Maine, 426. The demurrer is sustained.
Cutting, Walton, Dickerson and Tapley, JJ., concurred.